Title: Enclosure: Alexander Hamilton and Nicholas Low to Daniel Ludlow, 17 June 1803
From: Hamilton, Alexander,Low, Nicholas
To: Ludlow, Daniel



New York June 17th. 1803
Dr. Sir

It is now a considerable length of time since we became with you Trustees for the Creditors of Isaac Moses & Co and Samuel and Moses Meyers; and we feel anxious that the affairs of this trust should be finally closed. We therefore request that you will be good enough to communicate to us the present situation of this business and especially a statement of the funds, if any, which may remain in your hands unapplied, together with the obstacles, if any, which are in the way of a definitive settlement of the Trust. The full confidence we have in your punctuality and care assures us that the wish we have expressed can be speedily complied with.
With great esteem & regard   We are Dr Sir   Yr Obed servts

Daniel Ludlow Esq

